Citation Nr: 1013033	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  99-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The appellant had no extended active periods of service 
(ACDUTRA).  Her Official Statement of Service and a 
chronological statement of retirement points reflects 
service with the United States Army Reserve between January 
1981 and February 2001, including periods of active duty for 
training from June 16- 29, 1996, June 15- 28, 1997, June 14-
28, 1998, July 18-31, 1999 and July 9-21, 2000.  Her 
Official Statement of Service further indicates active duty 
training in the following years but with exact dates 
unavailable: 14 days from January 17, 1981 to January 16, 
1982; 14 days from January 17, 1982 to January 16, 1983; 15 
days from January 17, 1983 to January 16, 1984; 13 days from 
January 17, 1984 to January 16, 1985; 25 days from January 
17, 1985 to January 16, 1986; 33 days from January 17, 1986 
to January 16, 1987; 15 days from January 17, 1987 to 
January 16, 1988; 17 days from January 1988 to January 16, 
1989, 16 days from January 17, 1989 to January 16, 1990; 13 
days from January 17, 1990 to January 16 1991;14 days from 
January 17, 1991 to January 16, 1992; 13 days from January 
17, 1992 to January 16, 1993, 27 days from January 17, 1993 
to January 16, 1994 and an unstated number of days between 
January 17, 1994 and January 16, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the appellant's claim 
for service connection for hypertension.

A hearing was held at the RO in January 2001 before a 
Veteran's Law Judge (VLJ) who is no longer employed by the 
Board.  The Board remanded the case for additional 
development in February 2001.  In June 2002, following 
additional development by the RO, the Board denied the 
appeal.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2003, 
the Secretary of Veterans Affairs and the appellant, through 
her attorney, filed a Joint Motion to vacate the Board's 
decision and remand the case for further development.  That 
motion was granted by the Court in May 2003 and the case was 
returned to the Board for further consideration.

In June 2007, the appellant was sent a letter from the VA 
notifying her that the VLJ who held the hearing in 2001 was 
no longer employed at the Board, and was given an 
opportunity to request another hearing.  The appellant 
failed to do so, and the case was deemed ready for further 
appellate consideration.

In November 2004 and again in November 2007 the Board 
remanded this matter for further development, in order to 
comply with the Court's May 2003 Order.

In October 2008, the Board again denied the appellant's 
claim for entitlement to service connection for 
hypertension.  The appellant again appealed to the Court.  
Subsequently, the Secretary of Veterans Affairs and the 
appellant, through her attorney, filed a Joint Motion to 
vacate the Board's decision and remand the case for further 
development.  That motion was granted by the Court in 
November 2009 and the case was returned to the Board for 
further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded in order to comply with 
applicable regulations.  Pursuant to 38 C.F.R. § 20.1304(c), 
any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board must be 
referred to the agency of original jurisdiction (AOJ) for 
review, unless this procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefit or benefits to which the evidence relates 
may be fully allowed on appeal without such referral.  Such 
a waiver must be in writing or, if a hearing on appeal is 
conducted, the waiver must be formally and clearly entered 
on the record orally at the time of the hearing.  Evidence 
is not pertinent if it does not relate to or have a bearing 
on the appellate issue.

In February 2010, the appellant's attorney sent the Board 
pertinent evidence which has not been previously been 
reviewed by the AOJ.  The evidence is pertinent because it 
includes diagnoses of hypertension dated March 2006, 
February 2007, and September 2007, as well as a diagnosis of 
hypertension by history dated March 2004.  The appellant's 
representative specifically requested that the appellant's 
file be returned to the RO for initial consideration of 
those records.  Additionally, the Board has not determined 
that the benefit to which the evidence relates may be fully 
allowed on appeal without such referral.  Therefore, the 
Board hereby refers the pertinent evidence submitted by the 
appellant's representative to the AOJ for initial 
consideration.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
service connection for hypertension, 
taking into account all of the evidence of 
record, including the evidence submitted 
by the appellant's attorney in February 
2010.  If any determination remains 
unfavorable to the appellant, she and her 
attorney should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


